DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 Feb 2021 and 1 March 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 41, “the tubular manifold 2” should likely read “the tubular sleeve 2” to remain consistent with paragraph 33.  
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 recites the limitation “a manoeuvring key”.  There is also a manoeuvring key claimed in Claim 1.  For purposes of examination, Claim 5 will be interpreted as being directed to the same key as Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 6-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “above” in claim 1 is a relative term which renders the claim indefinite. The term “above” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “above” changes based on the orientation of the safety valve, and therefore, which element is “above” another is unclear without defining or limiting the orientation of the safety valve.
Claim 1 recites the limitation "the outlet" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a shutter configured to cooperate with said outlet hole” in line 2.  However, the shutter cooperates with the valve seat surrounding the inlet hole (shown in Figure 2; Paragraph 34 recites “a shutter unit 5 of the inlet hole”; Paragraph 37 recites “a shutter 7 configured to cooperate with the inlet hole 3”).  Therefore, this limitation is unclear and will be interpreted for purposes of examination as the shutter cooperating with the inlet hole, and not the outlet hole.
Claim 8 recites the limitation “the vertex” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchowolec (US 3,430,647) in view of Oberholtzer (CH557493 provided by Applicant and references taken from the English Machine Translation provided by the Examiner); in further view of Hanson (US 3,580,275).
Regarding Claim 1, Suchowolec discloses a safety valve (Figure 2), particularly adapted to be applied to equipment containing a pressurized fluid (it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138; regardless, Suchowolec discloses the safety valve applied to a tank (the “equipment”) containing propane (the “pressurized fluid”) and comprising a tubular sleeve (the valve generally at 24) generally as shown in Figure 2) that defines a longitudinal axis (see Annotated Figure A) and in which the following are identified:
a tubular body (26) provided with an inlet hole (31) and an outlet hole (see Annotated Figure A) of said pressurized fluid (from the tank at 10);
a shutter unit (together 30, 36 and 38) of said inlet hole slidably housed within said tubular body (26) and comprised between said inlet hole and said outlet hole (Figure 2);

a tubular flange (32) belonging to said tubular body (26) and arranged coaxially and radially distanced externally to said outlet hole (shown in Annotated Figure A), 
said retaining means (shown in Figure A) comprising: 
a retaining edge (within 33) realized in said tubular body and projecting towards the inside of said outlet hole (Annotated Figure A);
a retaining lip (44) arranged inside said tubular body (26) and placed close to said retaining edge (see Annotated Figure A), said retaining edge being obtained through bending by plastic deformation of the end edge of said outlet hole towards the outlet of said same outlet hole (Col 3, lines 37-4; additionally the limitation “retaining edge being obtained through bending by plastic deformation of the end edge of said outlet hole towards the outlet of said same outlet hole” is being interpreted as being a product by process limitation; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113),
but fails to expressly disclose where said tubular flange being provided internally with a shaped zone configured to house a manoeuvring key, said shaped zone being arranged coaxially and above said retaining means,
and where the retaining lip is a retaining ring.

    PNG
    media_image1.png
    786
    999
    media_image1.png
    Greyscale

Annotated Figure A
Oberholtzer teaches a safety valve (Figure 2) with a tubular flange (see Annotated Figure B), where said tubular flange being provided internally with a shaped zone (29) configured to house a manoeuvring key (the spanner key of Figure 5; line 156), said shaped zone being arranged coaxially and above said retaining means (the shaped zone is located within the flange of Oberholtzer and the flange of Suchowolec is located coaxially and above the retaining means (shown in Annotated Figure A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suchowolec to incorporate the teachings of Oberholtzer to provide for where said tubular flange being provided internally with a shaped zone configured to house a manoeuvring key, said shaped zone being arranged coaxially and above said retaining means.  Doing 

    PNG
    media_image2.png
    261
    424
    media_image2.png
    Greyscale

Annotated Figure B
Hanson teaches a safety valve (Figures 1-3; abstract) with a tubular body (within 10) and a retaining ring (22; Figure 1) arranged inside of the tubular body (Figure 3) and placed close to the retaining edge (within 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suchowolec, as modified by Oberholtzer to incorporate the teachings of Hanson to provide for where the retaining lip is a retaining ring.  Doing so would be combining prior art elements according to known methods (the retaining ring of Hanson with the valve of Suchowolec) to yield predictable results (to provide a secure retaining structure that has contact along the entirety of the surface of the retaining ring).
Regarding Claim 2, Suchowolec discloses where said shutter unit (together 30, 36 and 38) comprises: 
a shutter (30 and 36) configured to cooperate with said outlet hole (in light of the 112(b) rejection above, this limitation is being interpreted as the shutter cooperating with the inlet hole and is 
Regarding Claim 3, Suchowolec discloses all essential elements of the current invention as discussed above except where said tubular flange comprises: 
an annular perimeter edge inside which there is said shaped zone configured to house said manoeuvring key; 
an annular strip comprised between said tubular body and said annular perimeter edge, arranged peripherally and radially distanced from said outlet hole and from said retaining means; 
a threaded zone realized outside said annular strip.
Oberholtzer teaches where said tubular flange (see Annotated Figure B) comprises: 
an annular perimeter edge inside which there is said shaped zone configured to house said manoeuvring key (the surface edge of the flange facing the left in the ordination of Annotated Figure B and surrounding where the openings 29 are formed); 
an annular strip comprised between said tubular body and said annular perimeter edge, arranged peripherally and radially distanced from said outlet hole and from said retaining means (the space between the openings at 29 and the outer perimeter edge comprising the threads where the outlet hole and the retaining means are disclosed by Suchowolec); 
a threaded zone realized outside said annular strip (see Annotated Figure B).
Regarding Claim 4, Suchowolec discloses where said inlet hole (31), said outlet hole (see Annotated Figure A) and said tubular body (see Annotated Figure A) are coaxial to one another according to said longitudinal axis defined by said tubular sleeve (see Annotated Figure A).  
Regarding Claim 6, Suchowolec discloses where said shutter (30 and 36) comprises:
a sealing gasket (30) placed in contact with a sealing edge (29) made in said tubular body and turned towards the inside of said tubular body (Figure 2);
a gasket holder (36) provided with an internal seat in which said sealing gasket is housed (shown best in Figure 3 where the sealing gasket 30 is housed within tabs extending from 36; Col 3, lines 3-4 disclose where the sealing gasket 30 is firmly secured to the gasket holder 36), slidably associated internally with said tubular body (Figure 2) and arranged between said sealing gasket and said elastic means (Figure 2).  
Regarding Claim 7, Suchowolec discloses where said gasket holder (36) has a polygonal external profile (Figure 4) and said tubular body (26) has a circular shaped internal cross section (Figures 2 and 3).
Regarding Claim 8, Suchowolec discloses where said sealing edge (29) has a shaped profile turned towards the inside of said tubular body and having the vertex in contact with said sealing gasket (with 30; shown best in Figure 2).
Regarding Claim 9, Suchowolec discloses where said elastic means comprise at least one helical spring (38; Col 3, lines 8).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Suchowolec (US 3,430,647) in view of Oberholtzer (CH557493 provided by Applicant and references taken from the English Machine Translation provided by the Examiner); in further view of Hanson (US 3,580,275).
Regarding Claim 5, Suchowolec, as modified by Oberholtzer and Hanson, teach all essential elements of the current invention as discussed above but fail to expressly disclose where said shaped 
It would have been an obvious matter of design choice to provide for the shaped zone to have a female polygonal profile configured to receive the insertion of a manoeuvring key having a male polygonal profile, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
It would have been obvious to change the shape to accommodate the types of tools available to one working with the safety valve in the preferred environment, in order to provide a streamlined installation process, as well as allow ease of repair, without having to provide specialty tools.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchowolec (US 3,430,647) in view of Oberholtzer (CH557493 provided by Applicant and references taken from the English Machine Translation provided by the Examiner); in further view of Hanson (US 3,580,275) in further view of Clark Jr et al (US 2,650,793).
Regarding Claim 10, Suchowolec, as modified by Oberholtzer and Hanson, teach all essential elements of the current invention as discussed above except an annular seat realized circumferentially outside said tubular flange and configured to house a sealing ring.  
Clark Jr et al teach a safety valve (Figure 1) with a tubular body (14) and an annular seat realized circumferentially outside said tubular flange (outside of 13) and configured to house a sealing ring (19).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suchowolec, as modified by Oberholtzer and Hanson to incorporate the teachings of Clark Jr et al to provide for an annular seat realized circumferentially outside said tubular flange and configured to house a sealing ring.  Doing so would allow for a fluid-tight .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buss (US 1,741,612) in view of Suchowolec (US 3,430,647) in further view of Oberholtzer (CH557493 provided by Applicant and references taken from the English Machine Translation provided by the Examiner); in further view of Hanson (US 3,580,275).
Regarding Claim 11, Buss discloses a radiator (Figures 1-2) comprising one or more safety valves (Figure 2), but fails to expressly disclose where said one or more safety valves are of the type according to claim 1.
Suchowolec discloses a safety valve (Figure 2), particularly adapted to be applied to equipment containing a pressurized fluid (it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138; regardless, Suchowolec discloses the safety valve applied to a tank (the “equipment”) containing propane (the “pressurized fluid”) and comprising a tubular sleeve (the valve generally at 24) generally as shown in Figure 2) that defines a longitudinal axis (see Annotated Figure A) and in which the following are identified:
a tubular body (26) provided with an inlet hole (31) and an outlet hole (see Annotated Figure A) of said pressurized fluid (from the tank at 10);
a shutter unit (together 30, 36 and 38) of said inlet hole slidably housed within said tubular body (26) and comprised between said inlet hole and said outlet hole (Figure 2);
a retaining means (shown in Annotated Figure A) of said shutter unit present at said outlet hole (Col 3, lines 23-25 disclose where the retaining means holds the shutter unit (30 and 36, as well as the spring within the tubular body),

said retaining means (shown in Figure A) comprising: 
a retaining edge (within 33) realized in said tubular body and projecting towards the inside of said outlet hole (Annotated Figure A);
a retaining lip arranged inside said tubular body (44) and placed close to said retaining edge (see Annotated Figure A), said retaining edge being obtained through bending by plastic deformation of the end edge of said outlet hole towards the outlet of said same outlet hole (Col 3, lines 24-36),
but fails to expressly disclose where said tubular flange being provided internally with a shaped zone configured to house a manoeuvring key, said shaped zone being arranged coaxially and above said retaining means,
and where the retaining lip is a retaining ring.
Oberholtzer teaches a safety valve (Figure 2) with a tubular flange (see Annotated Figure B), where said tubular flange being provided internally with a shaped zone (29) configured to house a manoeuvring key (the spanner key of Figure 5; line 156), said shaped zone being arranged coaxially and above said retaining means (the shaped zone is located within the flange of Oberholtzer and the flange of Suchowolec is located coaxially and above the retaining means (shown in Annotated Figure A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suchowolec to incorporate the teachings of Oberholtzer to provide for where said tubular flange being provided internally with a shaped zone configured to house a manoeuvring key, said shaped zone being arranged coaxially and above said retaining means.  Doing so would allow for the valve sleeve to be inserted and removed from the equipment, as taught by Oberholtzer (line 156 to the bottom of page 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suchowolec, as modified by Oberholtzer to incorporate the teachings of Hanson to provide for where the retaining lip is a retaining ring.  Doing so would be combining prior art elements according to known methods (the retaining ring of Hanson with the valve of Suchowolec) to yield predictable results (to provide a secure retaining structure that has contact along the entirety of the surface of the retaining ring).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dawley (US 939,987); Buttner et al (US 2,254,209); MacNeil (US 2,279,002); Jones (US 4,049,017); Oten (US 4,889,151); Oberg (US 5,794,657); Wass (US 2003/0066559).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753